Citation Nr: 9928438	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder, to include schizophrenia and major depressive 
disorder with psychotic features.

2.  Entitlement to service connection for lumbar spine 
disorder, to include disc bulging at L4-L5 and L5-S1.

3.  Entitlement to service connection for eye disorder, to 
include astigmatism, refractive error, minimal cataracts, and 
inferior retinal pigment epithelium in the right eye.

4.  Whether new and material evidence has been submitted to 
reopen a claim for tuberculosis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for right hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the upper back and neck.

7.  Entitlement to an increased evaluation for left ear 
hearing loss disability.

8.  Entitlement to an increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling.

9.  Entitlement to an evaluation in excess of 10 percent 
prior to February 2, 1998, for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to October 
1988 with four months and four days of prior active duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1997 and July 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the July 1997 rating 
decision, the RO denied (1) service connection for nervous 
disorder, (2) service connection for eye condition, (3) 
reopening a claim for service connection for right hearing 
loss, (4) reopening a claim for service connection for 
pulmonary tuberculosis, and (5) reopening a claim for service 
connection for arthritic cervical spine with spurs, and 
continued the 10 percent disability evaluation for 
hypertension and the noncompensable evaluation for 
hypertension.  In the July 1998 rating decision, the RO 
denied service connection for mild disc bulging at L4-L5, 
claimed as lower back pains.  In a December 1998 rating 
decision, the RO reclassified the service-connected 
hypertension to hypertensive heart disease and granted a 
30 percent evaluation as of February 2, 1998.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Competent evidence of a nexus between minimal cataracts 
and inferior retinal pigment epithelium in the right eye and 
service or a service-connected disability is not of record.

2.  Competent evidence of astigmatism is not of record.

3.  Refractive error is a developmental defect.

4.  Service connection for tuberculosis was denied by the RO 
in September 1989.  The appellant did not appeal that 
decision.

5.  Evidence submitted by the appellant since the September 
1989 decision, which denied service connection for 
tuberculosis, is cumulative and redundant.  

6.  Service connection for right hearing loss was denied by 
the Board in August 1991.

7.  Evidence submitted by the appellant since the August 1991 
Board decision, which denied service connection for right 
hearing loss, is cumulative and redundant.

8.  Service connection for degenerative joint disease of the 
upper back and neck was denied by the Board in February 1995.

9.  Evidence submitted by the appellant since the February 
1995 Board decision, which denied service connection for 
degenerative joint disease of the upper back and neck, is 
cumulative and redundant.

10.  The record reflects that the appellant did not cooperate 
in an April 1997 VA audiological evaluation.


CONCLUSIONS OF LAW

1.  The claim for service connection for eye disorder, to 
include astigmatism, minimal cataracts, and inferior retinal 
pigment epithelium in the right eye, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Refractive error is not a disease or injury within the 
meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1998).

3.  The September 1989 rating decision which denied service 
connection for tuberculosis is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

4.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
tuberculosis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

5.  The August 1991 Board decision, which denied service 
connection for right hearing loss is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

6.  New and material evidence has not been submitted to 
reopen a claim for service connection for right hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

7.  The February 1995 Board decision, which denied service 
connection for a degenerative joint disease of the upper back 
and neck is final.  38 U.S.C.A. § 7104(b) (West 1991).

8.  New and material evidence has not been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the upper back and neck.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

9.  Left ear hearing loss disability is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that he was given glasses in 1984.  He 
states that his eyes have gotten worse because of his 
hypertension.

Service medical records reveal that in a November 1974 report 
of medical examination, examination of the appellant's eyes 
and ophthalmoscopic was normal.  It was noted that the 
appellant had a scar on his right eye.  Visual acuity was 
20/20 in the right and left eyes as to distant vision.  In a 
report of medical history completed by the appellant at that 
time, he stated "no" to ever having or having now eye 
trouble.  In March 1978, examination of the appellant's eyes 
was normal.  Pupils were equal, round, and reactive to light.  
Extraocular movements were full.  Fundi was benign.  In March 
1983, the appellant had 20/20 vision in the right and left 
eyes with both near and distant vision.  It was determined 
that the appellant's eyesight was "satisfactory and without 
spectacles."  The examiner noted that the appellant was 
giving plain glasses.

In an October 1983 report of medical examination, examination 
of the appellant's eyes and ophthalmoscopic was normal.  
Visual acuity was 20/20 in the right and left eyes with both 
near and distant vision.  In a report of medical history 
completed by the appellant at that time, he stated "no" to 
ever having or having now eye trouble.  In November 1984, his 
vision without correction was 20/25+ in both the right and 
left eyes.  With correction it was 20/20+ in both the right 
and left eyes.  The appellant's pupils were equal, round, and 
reactive to light.  External examination revealed lateral and 
vertical phoria.  Examination of the media and macula was 
clear in both eyes.  The diagnosis was mixed astigmatism.

In November 1987, the appellant reported no visual problems.  
His visual acuity was reported as 20/20.  In a September 1988 
report of medical examination, examination of the appellant's 
eyes and ophthalmoscopic was normal.  Visual acuity was 20/20 
in the right and left eyes with both near and distant vision.  
In a report of medical history completed by the appellant at 
that time, he stated "don't know" as to ever having or 
having now eye trouble.  

The appellant underwent a VA examination in February 1989.  
The appellant reported no complaints as to an eye disorder 
and no diagnosis related to the eyes was entered.

The appellant underwent a VA examination in August 1995.  
Examination of the eyes revealed pupils equally reactive to 
light.  Cornea, lens, and chambers were clear.  Sclera was 
non-ecteric.  Fundi showed no hemorrhages and no papilla 
edema.  The appellant underwent a VA examination in April 
1997.  The appellant reported that he wore glasses and that 
after he would read for a while, his distant vision was 
blurred for a time but would clear up.  The VA examiner 
noted, "Past ocular history noncontributory."  Visual 
acuity was 20/200 near and 20/60 far in the right eye, 
uncorrected; corrected it was 20/25-2 near and 20/20 far.  
Visual acuity was 20/200 near and 20/60+1 far in the left 
eye, uncorrected; corrected it was 20/20 near and 20/20 far.  
The manifest refraction was +0.5 +1.00 at 120 degrees in the 
right eye, and +1.oo + 0.50 at 60 degrees in the left eye 
with an add of +1.75 in each eye.  Extraocular movements were 
full and orthophoric.  The appellant had no visual field 
deficit.  The VA examiner noted that it was full to 
confrontation.  

The VA examiner stated that external examination was within 
normal limits.  Pupillary examination was 4 millimeters to 3 
millimeters, 2+ reactive with no relative afferent pupillary 
defect.  Slit lamp examination revealed the lids, lashes and 
conjunctiva were clear.  The cornea was clear with some 
pigment of the endothelium.  Anterior chambers were 
relatively deep and quiet.  Lenses revealed 1+ nuclear 
sclerosis, and there was no stellate anterior axillary 
pigment deposits on the lenses.  Intraocular pressure by 
applanation was 12 millimeters on the right and 14 
millimeters on the left.  Dilated funduscopic examination 
revealed the discs were sharp with a cup-to-disc ratio of 0.1 
and some central elevation.  Vessels were within normal 
limits.  Spontaneous venous pulsations were positive.  
Maculae revealed a few hard drusen.  Periphery revealed no 
holes or tears.  In the right eye, there was a large sector 
with hyperpigmentation in a spicular pattern confined to the 
inferior periphery.  The VA examiner stated that the 
gonioscope revealed that the angles were open for 
360 degrees.  Fusional reserve testing revealed normal 
fusional reserve at near.  Color testing using the Ishihara 
test plates was correct for both yes.  The diagnoses were 
refractive error, minimal cataracts, and inferior retinal 
pigment epithelium in the right eye.

a.  Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that the eye disorder arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

The Board finds that the appellant's claim for service 
connection for eye disorder is not well grounded.  See 
Caluza, supra.  The appellant has alleged that he was given 
glasses in service, which he is competent to allege; however, 
he is not competent to state that he developed an eye 
disorder in service.  The only diagnosis in service related 
to the appellant's eyes is that of mixed astigmatism.  
However, there is no current diagnosis of astigmatism.  The 
Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the 
appellant has not submitted any current evidence of mixed 
astigmatism, the Board must deny the claim as not well 
grounded.  Id.; see Caluza, 7 Vet. App. at 505.

Additionally, although there are current diagnoses of minimal 
cataracts and inferior retinal pigment epithelium in the 
right eye, the appellant has not brought forth competent 
evidence that such diagnoses are related to service.  See 
Caluza, supra.  No medical professional has attributed the 
diagnoses of minimal cataracts and inferior retinal pigment 
epithelium in the right eye to service.  The appellant's 
statement that he was given glasses in service does not 
provide any nexus between such diagnoses and service, and 
thus does do not give rise to a well-grounded claim for 
service connection.  Additionally, it must be noted that when 
the appellant was discharged from service, he did not claim 
service connection for an eye disorder.  The appellant 
underwent a VA examination in February 1989.  He reported no 
problems with his yes.  The first time the appellant raised a 
possible eye disorder was in 1996.  His silence when 
otherwise speaking constitutes negative evidence.

b.  Secondary service connection

The appellant has related that his eyes have gotten worse 
because of his hypertension.

Under 38 C.F.R. § 3.310(a) (1998), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.

The Board has determined that the appellant's claim for 
service connection for eye disorder, to include minimal 
cataracts and inferior retinal pigment epithelium in the 
right eye as secondary to his hypertension is not well 
grounded.  Although the appellant has brought forth evidence 
of current diagnoses related to his eyes, he has failed to 
show with competent evidence that such is related to his 
hypertension.  The medical evidence of record is silent as to 
any competent medical opinion that the current diagnoses of 
minimal cataracts and inferior retinal pigment epithelium in 
the right eye are proximately due to or the result of the 
service-connected hypertension (now diagnosed as hypertensive 
heart disease).  Thus the nexus element required by Reiber to 
well ground the claim fails.  See Reiber, supra.

At this time, the only evidence that supports the claim of a 
nexus is the appellant's own statement that his eye problems 
are related to his hypertension.  The appellant, however, is 
not a medical professional, and he is not competent to make a 
medical opinion as to the etiology of a diagnosis.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992); see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  His allegations do not 
give rise to a well-grounded claim for service connection.

c.  Refractive error

As to the diagnosis of a refractive error, such diagnosis is 
not a disease or injury within the meaning of applicable law 
or regulations providing compensation benefits.  See 38 
C.F.R. §§ 3.303(c), 4.9 (1998).  The Court has held that in a 
case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the 
appellant's claim for service connection for refractive error 
lacks legal merit.

d.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in April 1998 and supplemental 
statements of the case in May 1998 and December 1998.  
Additionally, in an April 1998 letter to the appellant, after 
the appellant had alleged that his eye disorder was a result 
of his hypertension, the RO informed the appellant of the 
need to submit medical evidence that his eye condition was 
caused by his service-connected hypertension.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  

Although the RO did not specifically state that it denied the 
appellant's service connection claim on the basis that it was 
not well grounded, the Board concludes that this was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the issue on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision. It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.

II.  New and material evidence

In a September 1989 rating decision, the RO denied service 
connection for tuberculosis, stating that the appellant had 
not brought forth evidence of a diagnosis of tuberculosis.  
The evidence before the RO at that time were service medical 
records and a February 1989 VA examination report.

In a February 1984 service medical record, it reveals that 
the appellant had a positive tuberculosis skin test.  The 
plan was to evaluate for INH therapy.  Service medical 
records reveal that he was put on INH therapy during 1984 and 
1985.  Chest x-rays were done in March 1988 which revealed no 
significant abnormalities.  Chest x-rays done in August 1988 
were normal.  The examiner noted that there were no changes 
from the March 1988 x-rays.  A September 1988 report of 
medical examination reveals that examination of the 
appellant's lungs and chest was normal.  A blood test taken 
at that time was non-reactive.  The appellant underwent a VA 
examination in February 1989.  No diagnosis of tuberculosis 
was entered.

In the September 1989 rating decision, the RO noted that 
service medical records revealed that the appellant 
tuberculin skin test was found to be positive and that the 
appellant was placed on INH for 12 months.  It stated that 
clinical findings at separation examination showed no 
evidence of tuberculosis.  The RO added that the February 
1989 VA examination report revealed no evidence of 
tuberculosis.  The RO stated, "While the veteran did have a 
positive skin test, indicating the possible exposure to 
tuberculosis, there is no evidence showing or tending to show 
tuberculosis at any time during active duty or subsequent 
thereto.  The treatment received by veteran is preventative 
in nature, and is prescribed routinely when a positive skin 
test has been found."  The appellant did not appeal the 
September 1989 rating decision, and it became final.  A final 
claim may be reopened if new and material evidence is 
received.

Service connection for right hearing loss was denied by the 
Board in August 1991.  The Board noted that a November 1974 
examination revealed that the appellant's hearing was in the 
normal range.  The Board reported that during service, 
audiometric examination showed an initial, bilateral, hearing 
loss in 1978, but that subsequent hearing examinations 
through May 1985 showed normal hearing in the tested 
frequencies of 1,000 to 4000 Hertz.  It noted that at the 
time of the September 1988 examination, the appellant was 
observed to have hearing loss in the left ear.  The Board 
stated that a January 1989 audiometric examination report 
established normal hearing in the right ear in that there was 
no greater decibel loss than 15 and that speech recognition 
was 96 percent in the right ear.  The Board determined that 
such results were indicative of normal right ear hearing for 
VA compensation purposes.  See 38 C.F.R. § 3.385.  That 
decision is final and a claim may not be reconsidered on the 
same factual basis.  See 38 U.S.C.A. § 7104 (West 1991).  
However, a claim may be reopened if new and material evidence 
is received.

Service connection for degenerative joint disease of the 
upper back and neck was denied by the Board in February 1995.  
The Board noted that service medical records revealed that in 
February 1982, the appellant complained of pain in his upper 
back for one day.  The examiner noted that the muscle was 
tight around the thoracic area and that there was some pain 
to touch around the spine.  The assessment was "?"  That 
same day, it was noted that the appellant denied any injury.  
The examiner stated that the appellant had a paraspinal 
muscle spasm in the thoracic area and that the appellant 
should use analgesic balm.  The Board noted that the 
appellant gave a history in September 1988 of recurrent back 
pain and arthritis, but that the physical examination found 
no abnormalities of the spine and that arthritis was not 
shown in service.  The Board added that the appellant was 
afforded a VA examination in February 1989 and that he made 
no complaints as to his upper back and neck.  The Board 
stated that x-rays taken in May 1992 of the appellant's 
cervical spine revealed mid-cervical spondylosis with disc 
disease and neural foraminal encroachment.  The Board made 
the following determination:

As cited above, 38 C.F.R. § 3.303(b) 
states that if a chronic disease is shown 
in service, subsequent manifestations of 
the same chronic disease, at any later 
date, are service-connected unless 
clearly related to intercurrent causes.  
For a showing of a chronic disease, there 
is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity.  Id.

[]In the instant case, the Board, in 
applying this regulation, has no 
alternative but to deny the issue on 
appeal.  Although the veteran complained 
of back pain in service, there was only 
one isolated instance of upper back pain 
in 1982, when the veteran had a 
paraspinal muscle spasm in his thoracic 
region.  The disorder the veteran now 
claims service connection for affects his 
cervical spine.  The veteran's service 
medical records are entirely negative for 
any complaints or findings of such a 
disorder.  In the case of degenerative 
joint disease, service connection may be 
granted if such disease is manifested in 
service, or manifested to a compensable 
degree within one year following 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§ 3.309.  Degenerative joint disease of 
the veteran's cervical spine is not shown 
to have had its origins while in service, 
or is in any way related to active 
military duty.

[]Moreover, the evidence of record does 
not demonstrate degenerative joint 
disease until 1992, well beyond the 
presumptive period.  Review of the entire 
evidence of record illustrates that the 
veteran experienced a paraspinal muscle 
spasm in the thoracic region in service 
which resolved prior to separation from 
service.  A chronic back disability, as 
evidenced by findings indicative of 
degenerative joint disease of the 
cervical spine in service and continuing 
symptomatology thereafter, is not shown.  
As such, entitlement to service 
connection for degenerative joint disease 
of the upper back and neck, is not 
warranted.

That decision is final and a claim may not be reconsidered on 
the same factual basis.  See 38 U.S.C.A. § 7104 (West 1991).  
However, a claim may be reopened if new and material evidence 
is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

a.  Tuberculosis

As to the petition to reopen the claim for service connection 
for tuberculosis, the Board must determine if new and 
material evidence has been submitted since the September 1989 
rating decision.  The appellant claims that he is seeking 
service connection for lung diseases, noting that he was 
treated for tuberculosis in service.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The appellant submitted copies of service medical records, 
which were before the RO at the time of the September 1989 
denial.  He also submitted a private medical record, dated 
October 1989, which revealed that chest x-rays showed the 
lung fields to be clear.  The impression was no active 
cardiopulmonary disease.  In an October 1989 VA outpatient 
treatment report, the VA examiner noted that the appellant 
had a positive PPD test in 1984 and that the appellant had 
been treated with INH for one year.  The examiner noted that 
chest x-rays were negative.  Chest x-rays taken in August 
1995 revealed that the lungs had no active infiltrates.

There are numerous other records that have been submitted, 
but such are not relevant to the appellant's petition to 
reopen the claim for service connection for tuberculosis.  
Such other records are not new and material evidence.  
38 C.F.R. § 3.156(a).

Service connection was previously denied for tuberculosis 
because the appellant did not have competent evidence of a 
diagnosis of tuberculosis.  Since that determination, he has 
presented no competent evidence of a diagnosis of 
tuberculosis.  He has presented no new facts and no new 
factual basis for considering the claim.  There is no new and 
material evidence and, in fact, the claim does not give rise 
to a valid petition to reopen.  Rather, this is no more than 
a duplicate claim, and the Board either does not have 
jurisdiction at all or, in the alternative, there is no new 
and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.156(a).

Therefore, the Board need not reach the determination of 
whether the appellant has submitted evidence of a well-
grounded claim for service connection for tuberculosis nor 
whether VA has fulfilled its duty to assist.  See Winters, 
12 Vet. App. at 206.

b.  Right hearing loss 

As to the petition to reopen the claim for service connection 
for right hearing loss, the Board must determine if new and 
material evidence has been submitted since the August 1991 
Board decision.  The appellant claims that he is seeking 
service connection for right hearing loss, stating that he 
had hearing loss in his right ear during service.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The appellant underwent a VA audiometric examination in April 
1997.  The results need not be reported as it was determined 
by the audiologist that the results were not valid due to 
poor inter-test consistency.  The VA audiologist stated that 
the appellant would not provide consistent responses to pure 
tone stimuli and that the pure tone averages were in poor 
agreement with speech reception thresholds.  The VA 
audiologist stated, "Due to poor consistency and 
reliability, these results are not valid for Compensation and 
Pension rating purposes."  In a separate report, it was 
noted that the appellant would occasionally fall asleep 
during testing.

There are numerous other records that have been submitted, 
but such are not relevant to the appellant's petition to 
reopen the claim for service connection for right hearing 
loss.  Such other records are not new and material evidence.  
38 C.F.R. § 3.156(a).

Service connection was previously denied for right hearing 
loss because the evidence did not establish that the 
appellant had right hearing loss disability as defined by 38 
C.F.R. § 3.385.  The appellant underwent a VA audiometric 
examination in April 1997, which was determined to be invalid 
for rating purposes.  That is the only evidence since the 
August 1991 Board decision that relates to the appellant's 
hearing in his right ear.  Since the August 1991 Board 
determination, the appellant has not presented evidence of a 
current right hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Therefore, the appellant has presented no new facts 
an no new factual basis for considering the claim.  There is 
no new and material evidence and, in fact, the claim does not 
give rise to a valid petition to reopen.  Rather, this is no 
more than a duplicate claim, and the Board either does not 
have jurisdiction at all or, in the alternative, there is no 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.156(a).

Therefore, the Board need not reach the determination of 
whether the appellant has submitted evidence of a well-
grounded claim for service connection for right hearing loss 
nor whether VA has fulfilled its duty to assist.  See 
Winters, 12 Vet. App. at 206.

c.  Cervical spine disorder

As to the petition to reopen the claim for service connection 
for degenerative joint disease of the upper back and neck, 
the Board must determine if new and material evidence has 
been submitted since the February 1995 Board decision.  The 
appellant claims that he is seeking service connection for 
cervical spine disc diseases which caused his upper back and 
neck pains during service and which pain has started again.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The appellant has submitted duplicate copies of medical 
records that were before the Board at the time of the 
February 1995 Board decision.  He has also submitted records 
which confirm that he currently has a cervical spine 
disorder.

There are numerous other records that have been submitted, 
but such are not relevant to the appellant's petition to 
reopen the claim for service connection for cervical spine 
disorder.  Such other records are not new and material 
evidence.  38 C.F.R. § 3.156(a).

Service connection was previously denied for degenerative 
joint disease of the upper back and neck because the 
appellant had not brought forth evidence that the 
degenerative joint disease of the upper back and neck was 
related to service.  Since that determination, he has 
presented no competent evidence that relates a current 
cervical spine disorder, to include degenerative joint 
disease of the upper back and neck, to service.  The 
appellant has presented no new facts and no new factual basis 
for considering the claim.  There is no new and material 
evidence and, in fact, the claim does not give rise to a 
valid petition to reopen.  Rather, this is no more than a 
duplicate claim, and the Board either does not have 
jurisdiction at all or, in the alternative, there is no new 
and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.156(a).

Therefore, the Board need not reach the determination of 
whether the appellant has submitted evidence of a well-
grounded claim for service connection for cervical spine 
disorder, to include degenerative joint disease of the upper 
back and neck, nor whether VA has fulfilled its duty to 
assist.  See Winters, 12 Vet. App. at 206.

d.  General duty

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in February 1994, which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

III.  Increased evaluation

The appellant submitted a request for an increased evaluation 
for his service-connected left ear hearing loss disability in 
October 1996.  The appellant stated that he was deaf in that 
ear and that he was receiving no compensation for such 
hearing loss.  He underwent a VA audiological evaluation in 
April 1997.  In the evaluation report, the VA audiologist 
stated, "Veteran would not provide consistent responses to 
pure tone stimuli.  Pure tone averages are in poor agreement 
with speech reception thresholds."  In a separate report 
from the April 1997 audiological evaluation, the VA 
audiologist noted that the appellant "would also 
occasionally fall asleep during testing."  Thus, the April 
1997 audiological evaluation was not contributory because of 
the appellant's lack of reliability in reporting his 
responses.

According to applicable Court precedent, the duty to assist 
the appellant is not a "one- way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  For example, when an 
accurate and comprehensive VA examination is found to be 
necessary in order to fully evaluate a claim, the appellant 
is required to cooperate with that examination.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Hayes v. Brown, 
5 Vet. App. 60 (1993); see also Wood, supra.  In the instant 
case, the appellant requested that he be assigned a higher 
disability evaluation for his service- connected left ear 
hearing loss disability.  In order to determine entitlement 
to this benefit, it was found that a comprehensive VA 
audiological evaluation was necessary.  An examination was 
conducted in April 1997; however, the examiner noted that the 
evaluation results were invalid because of poor reliability.  
As a result, a meaningful and full evaluation of the 
appellant's current left ear hearing loss could not be 
conducted.  Clearly, the appellant has failed to cooperate in 
the efforts of VA to obtain a reliable and accurate picture 
of his current level of disability, which has made it 
impossible for the Board to determine the extent of the 
appellant's disability.  Therefore, an increased evaluation 
for left ear hearing loss disability is denied because of the 
lack of competent evidence of the current level of the 
appellant's left ear hearing loss disability.

The Court has clearly established that the duty to assist is 
not a "blind alley".  The VA should not be placed in the 
position of assessing the probative weight of any evidence, 
when the actions of the appellant preclude an accurate 
assessment of that evidence.


ORDER

Service connection for eye disorder, to include astigmatism, 
refractive error, minimal cataracts, and inferior retinal 
pigment epithelium in the right eye is denied.  The petitions 
to reopen claims for service connection for tuberculosis, 
right hearing loss, and degenerative joint disease of the 
upper back and neck is denied.  An increased evaluation for 
left ear hearing loss disability is denied.  

REMAND

The appellant underwent a psychiatric evaluation in April 
1997.  The appellant stated that following his discharge from 
service that in 1989, he was referred to the VA outpatient 
treatment psychiatric clinic in Mobile, Alabama.  
Additionally, the appellant claims that he was seen at the VA 
outpatient treatment center in Mobile, Alabama in November 
1988 for low back pain.  The Board has reviewed the record 
and finds that the RO has not attempted to obtain VA records 
as far back as 1988.

The appellant underwent a VA examination in October 1998 
relating to his service-connected hypertensive heart disease.  
In the December 1998 rating decision, the RO reported the 
evidence and granted a 30 percent evaluation; however, the RO 
did not substantiate why it did not accept the medical 
findings made in the October 1998 VA examination report.  The 
Board finds that the RO must state why it rejected the 
medical findings in the October 1998 VA examination report.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to obtain the 1988 VA 
outpatient treatment reports in Mobile, 
Alabama and 1989 VA outpatient treatment 
reports from the psychiatric clinic in 
Mobile, Alabama and associate them with 
the record.  Records from 1992 to present 
need not be obtained, as they are already 
in the claims file.

2.  The RO is to issue a rating decision 
which addresses the medical findings made 
in the October 1998 VA examination report 
and states what medical findings it 
accepts and what medical findings it 
rejects in granting the appellant a 
30 percent evaluation for hypertensive 
heart disease.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

